133 F.3d 922
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.HARBOR VENTURE, INC.;  Horseshoe Casinos, (Missouri),L.L.C.;  Missouri River Equities, Inc., Appellants,v.John NICHOLS;  Missouri Coalition for the Environment, Appellees.
No. 97-2332EM.
United States Court of Appeals, Eighth Circuit.
Submitted Dec. 10, 1997.Filed Jan. 7, 1998.

Before FAGG, BEAM, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Harbor Venture, Inc., Horseshoe Casinos, L.L.C., and Missouri River Equities, Inc. appeal the district court's ruling rejecting their contention that a gambling enterprise is permitted on real estate governed by the terms of a 1976 consent decree.  After de novo review, we are satisfied the district court correctly interpreted the consent decree and the record supports the district court's ruling.  Because a comprehensive opinion in this case would lack precedential value, we affirm for the reasons set forth in the district court's well-reasoned opinion.  See 8th Cir.  R. 47B.